Per curiam.
This disciplinary matter is before the Court pursuant to the report and recommendation of special master, Karlise Yvette Grier, who was appointed pursuant to Bar Rule 4-106 (a) to recommend the appropriate discipline for the violation by Respondent Zondra Taylor Hutto (State Bar No. 023157) of Rule 8.4 of the Georgia Rules of Professional Conduct as set out in Bar Rule 4-102 (d). Because Hutto, though properly served, has not responded to the allegations nor made an appearance in these proceedings, we accept the report and recommendation which found that Hutto, who has been a member of the State Bar of Georgia since 1996, pled guilty in the United States District Court for the Northern District of Alabama, Western Division, to one felony count of withholding information on a crime (misprision of felony) in violation of 18 USC § 4. Hutto was sentenced to three months in prison followed by twelve months on supervised release, plus the payment of fines and restitution. The conviction constitutes a violation of Rule 8.4 (a) (2) of Bar Rule 4-102 (d), the maximum penalty for which is disbarment. Because we find no mitigating circumstances that would dictate a lesser sanction, we accept the recommendation of the special master that disbarment is the appropriate sanction in this case. Accordingly, we hereby order that the name of Zondra Taylor Hutto be removed from the rolls of persons entitled to practice law in the State of Georgia. Hutto is reminded of her duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.